
	

114 HR 5160 : To amend title 40, United States Code, to include as part of the buildings and grounds of the National Gallery of Art any buildings and other areas within the boundaries of any real estate or other property interests acquired by the National Gallery of Art.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 5160
		IN THE SENATE OF THE UNITED STATES
		November 30, 2016ReceivedAN ACT
		To amend title 40, United States Code, to include as part of the buildings and grounds of the
			 National Gallery of Art any buildings and other areas within the
			 boundaries of any real estate or other property interests acquired by the
			 National Gallery of Art.
	
	
		1.Treatment of buildings and other areas within boundaries of real estate or other property interests
 acquired by National Gallery of ArtSection 6301(2) of title 40, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking The National Gallery of Art and inserting (A) The National Gallery of Art;
 (2)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; and (3)by adding at the end the following new subparagraph:
				
 (B)All other buildings, service roads, walks, and other areas within the exterior boundaries of any real estate or land or interest in land (including temporary use) that the National Gallery of Art acquires and that the Director of the National Gallery of Art determines to be necessary for the adequate protection of individuals or property in the National Gallery of Art and suitable for administration as a part of the National Gallery of Art..
			
	Passed the House of Representatives November 29, 2016.Karen L. Haas,Clerk
